                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 6/21/2021
 -------------------------------------------------------------- X
 CHANG YAN CHEN, on his own behalf and on :
 behalf of others similarly situated,                           :
                                                                :
                                              Plaintiff,        :       19-CV-7654 (VEC)
                                                                :
                            -against-                           :            ORDER
                                                                :
 LILIS 200 WEST 57TH CORP. d/b/a Lili’s 57                      :
 Asian Cuisine & Sushi Bar; 792 RESTAURANT :
 FOOD CORP. d/b/a Lilli and Loo; ALAN                           :
 PHILLIPS; JONAH PHILLIPS; THEAN CHOO :
 CHONG a/k/a Alfred Chong; SIEW MOY LOW :
 a/k/a Maggie Low; STEW M. LOW; EPHAN                           :
 “DOE”; and “MIGI” DOE,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a teleconference on June 21, 2021;

        IT IS HEREBY ORDERED that Plaintiff’s time to provide notice to potential collective

member Jian Hua Li is extended to July 30, 2021.

        IT IS FURTHER ORDERED that, as set forth in the separately filed Case Management

Plan, the parties’ discovery deadline is September 20, 2021. The parties are reminded that this

is a firm deadline, and they must make every effort to comply with this deadline.

        IT IS FURTHER ORDERED that the parties are scheduled to appear for a pretrial

conference on September 24, 2021, at 10:00 a.m. The Court will inform the parties closer to

the date of the conference whether it will be in-person or a teleconference.

SO ORDERED.

                                                             _________________________________
                                                                  _____________________  _ _______
Date: June 21, 2021                                                VALERIE CAPRONII
      New York, NY                                                 United States District Judge
